Title: To George Washington from Major General John Sullivan and Brigadier Generals William Maxwell and Anthony Wayne, 23 November 1777
From: Sullivan, John,Maxwell, William,Wayne, Anthony
To: Washington, George



Camp at White Marsh [Pa.] Novr 23d 1777

May it please your Excellency, We the Subscribers, General Officers in the American Army, beg leave to represent, That we have severally been accus’d of unsoldierly Conduct, dangerous Neglect, and other Crimes, which, had they been prov’d, must have blacken’d our Characters as Officers, and sunk us beneath the Reproaches of our Country. In Consequence of these malicious Accusations, Courts were appointed to examine into our Conduct. We patiently waited the respective Tryals, and each of us was honourably acquitted of the Charges brought against us. Since which, we have observ’d our malignant Accusers remaining in Office, without Reprimand, or Censure, triumphing at the trouble they have unjustly occasion’d us, with impunity to themselves. Were we in the Character of private Gentlemen, we shou’d be at no loss what Steps to pursue, to obtain Redress. But when we consider ourselves as

Officers of Rank in the Army, bound to yield Obedience to every Article of War, & to punish dissobedience in others, that Remedy which our own Feelings wou’d naturally suggest, becomes not only derogatory to our Rank, and injurious to the Service, but, wd inevitably involve us in that ruin, which, our malicious Accusers have hitherto fail’d to accomplish; for however Individuals may applaud, and the inconsiderate Populace admire, an act of false Bravery; a Court sworn to regulate their Sentence by the Articles of War, must condemn, every Breach of them, or give the World Liberty to accuse them, of Perjury if therefore any Steps are taken by us to obtain personal Satisfaction, we see our ruin connected wth the first; We well know that in other Armies, a false Accuser is not only liable to be tried, and cashier’d, but such is the spirit of Resentment against him, that no Officer will suffer him to keep Company, or serve with him. But with great Concern we see, that in this Army, the Encouragement given to Inferior Officers, to arraign the Conduct of their Superiors, has already gone but too far, in destroying the small distinction, which those Gentlemen have been pleasd to make, in their own minds, between themselves, and Officers of the first Rank in the Service. We cannot help observing, that as we recieve our Orders from your Excellency, and are accountable to you, for the Execution, we apprehend, that any unsoldierly Behaviour, or general Breach of those Orders, ought in the first instance, to be known to, and reprehended by you. Inferior Officers may indeed discover Cowardice in their Commanding Officer, in time of Action, and other particular faults, but it is impossible for them to judge, whether his Conduct is in general unmilitary, unless, they are made acquainted with the Orders he acts under; We are exceeding sorry to say, that inferior Officers, who neither know the Plan, or the Orders, we are to pursue, will undertake to give their opinion condemning those measures, we are bound by our Orders, to pursue, and by tacking to the charge Crimes which never existed but in their own imagination, they will bring to tryal, any Officer they please, & after he is honorably acquitted, they triumph in their injustice, and glory in the Perplexity, they have given him. They know, if they are fortunate, their Purpose will be fully answer’d, if not, they have nothing to fear; we are fully convinc’d, that unless some Remedy is found for this evil, it will become necessary, for every General Officer, to lay his Plans, and Orders, before all his commissiond Officers, & perhaps, even before the noncommissiond Officers, and ask their Approbation of the Measures he is about to pursue, or those who condemn the Plan, will bring him to tryal for his Conduct, & in addition, compel him, to answer for every matter he has been concern’d in, during the Service. We are by no means against General Officers being made answerable in a proper way, but we insist,

that when the Accusers not only fail, but appear to have made a false and malicious Attack, some Punishment should be pointed out against them. The wisdom of common & civil Law has found this absolutely necessary, perhaps in the Army, it may be found still more so, especially, when it is considerd that Inferiors in the Army, have some temptation, to remove their Superiors, to clear the Stage for their own advancement. Though our peculiar Situation compels us, to apply to your Excellency to point out some mode of redress, we flatter ourselves, that no Arguments can persuade you, that the want of Personal Bravery induces us to make this request. Respect for the Regulations of Congress, and regard for the Service of our Country, are our only motives; We wou’d not wish while we remain Officers in the Army, to violate any of those Articles, by which, we and every Member of it, ought to be govern’d, nor do we wish to put ourselves in a Situation to demand satisfaction, as Private Gentlemen, till we find the Regulations of our Army insufficient, to afford us redress. Shou’d that unfortunately be the Case, we trust that when we make known to the Publick, what Steps we have taken, the impartial Part of Mankind will justify us, in reducing ourselves to that Situation, which will enable us (without violating the Articles of War) to demand, & take that Satisfaction as Private Gentlemen, which as Officers we are unable to obtain. We have the honor to be with much esteem, Your Excellency’s most obedient servants,

Jno. Sullivan M. Genl
Wm Maxwell B.G.
Anty Wayne B.G.

